  Case 17-41855       Doc 93      Filed 07/07/20 Entered 07/07/20 10:46:51
                                    Document     Page 1 of 1                         EOD
                                                                                       Desc Main

                                                                                     07/07/2020
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                            §
                                                  §
GLEN AND TONYA HILL,                              §   CASE NO. 17-41855
                                                  §      (Chapter 7)
DEBTORS                                           §

 ORDER SUSTAINING TRUSTEE’S OBJECTION TO PROOF OF CLAIM NO. 12 OF
  NEW PENN FINANCIAL, LLC D/B/A SHELLPOINT MORTGAGE SERVICING

         ON THIS DATE the Court considered the Chapter 7 Trustee’s (the “Trustee”) Objection
to Proof of Claim No. 12 filed by New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing
(the “Claimant”) on or about January 24, 2018 in the amount of $27,334.85. The Trustee filed
such objection on May 4, 2020. The Court finds that the objection to claim contains proof sufficient
to overcome the presumption of validity imposed by Fed. R. Bankr. P. 3001(f) and was properly
served pursuant to the Federal and Local Rules of Bankruptcy Procedure. The Court further finds
that the objection contained the appropriate 30-day negative notice language, pursuant to LBR
3007, which directed the Claimant to file a written response within 30 days or the objection to
claim would be deemed by the Court to be unopposed. Due to the failure of the Claimant to file a
timely written response to the objection, the Court deems the Trustee’s claim objection to be
unopposed and, therefore, the Court finds that just cause exists for the entry of the following order.

         IT IS THEREFORE ORDERED that the Trustee’s Objection is SUSTAINED and that
Proof of Claim No. 12 filed by New Penn Financial, LLC d/b/a Shellpoint Mortgage Servicing is
hereby disallowed in its entirety.



                                                      Signed on 7/7/2020

                                                                                         SR
                                            HONORABLE BRENDA T. RHOADES,
                                            UNITED STATES BANKRUPTCY JUDGE




                                             Page 1 of 1
